 1

 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12   VADIM STANLEY MIESEGAES,                   Case No. CV 15-01574 CJC (RAO)
13                     Plaintiff,
14         v.                                   ORDER ACCEPTING FINDINGS,
                                                CONCLUSIONS, AND
15   CLIFF ALLENBY, et al.,                     RECOMMENDATION OF UNITED
                                                STATES MAGISTRATE JUDGE
16                     Defendants.
17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s Fifth
19   Amended Complaint (“5AC”), the Motion to Dismiss the 5AC filed by Defendants
20   Black, Purcell, Brown, and Allenby (collectively, “Defendants”), the Amended
21   Interim Report and Recommendation of the United States Magistrate Judge
22   (“Amended Interim Report”), and all other records and files herein. The time for
23   filing objections to the Amended Interim Report has passed, and no objections have
24   been filed. The Court hereby accepts and adopts the findings, conclusions, and
25   recommendations of the Magistrate Judge.
26         IT IS ORDERED that:
27         (1) Defendants’ Motion to Dismiss is GRANTED IN PART, and:
28         ///
 1              (a)   Plaintiff’s substantive due process claim against Defendants
 2                    Black and Purcell based on the 2012 attacks is dismissed with
 3                    prejudice and without leave to amend;
 4              (b)   Plaintiff’s official capacity claims against Defendants Black and
 5                    Purcell are dismissed with prejudice and without leave to
 6                    amend;
 7              (c)   Plaintiff’s equal protection claim against Defendant Brown is
 8                    dismissed with prejudice and without leave to amend; and
 9              (d)   Plaintiff’s substantive due process claim against Defendants
10                    Brown and Allenby is dismissed without prejudice and without
11                    leave to amend;
12        (2)   Defendants’ Motion to Dismiss is DENIED IN PART as to the
13              remaining claims;
14        (3)   Defendants Black and Purcell shall file an Answer in their individual
15              capacities to Plaintiff’s substantive due process claim based on the
16              2011 attacks within 14 days of the date of this Order; and
17        (4)   Defendant Allenby shall file an Answer in his official capacity to
18              Plaintiff’s equal protection claim within 14 days of the date of this
19              Order.
20

21

22
     DATED: July 24, 2019                ___________________________________
                                         CORMAC J. CARNEY
23                                       UNITED STATES DISTRICT JUDGE
24

25

26

27

28

                                            2
